Name: Commission Regulation (EC) No 438/2001 of 2 March 2001 laying down detailed rules for the implementation of Council Regulation (EC) No 1260/1999 as regards the management and control systems for assistance granted under the Structural Funds
 Type: Regulation
 Subject Matter: economic geography;  economic policy;  political framework;  EU finance;  management;  budget
 Date Published: nan

 Avis juridique important|32001R0438Commission Regulation (EC) No 438/2001 of 2 March 2001 laying down detailed rules for the implementation of Council Regulation (EC) No 1260/1999 as regards the management and control systems for assistance granted under the Structural Funds Official Journal L 063 , 03/03/2001 P. 0021 - 0043Commission Regulation (EC) No 438/2001of 2 March 2001laying down detailed rules for the implementation of Council Regulation (EC) No 1260/1999 as regards the management and control systems for assistance granted under the Structural FundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 53(2) thereof,After consulting the Committee set up pursuant to Article 147 of the Treaty,After consulting the Committee on Agricultural Structures and Rural Development,After consulting the Committee on Structures for Fisheries and Aquaculture,Whereas:(1) Article 38 of Regulation (EC) No 1260/1999 requires Member States to take a number of measures to ensure that Community funds are used efficiently and correctly and in accordance with the principles of sound financial management.(2) For this purpose, it is necessary for Member States to provide adequate guidance regarding the organisation of the relevant functions of managing and paying authorities laid down by Articles 32 and 34 of Regulation (EC) No 1260/1999.(3) Article 38 of Regulation (EC) No 1260/1999 requires the Member States to cooperate with the Commission in ensuring that they have smoothly running management and control systems and to give it all necessary assistance to undertake checks, including sample checks.(4) In order to harmonise standards for the certification of expenditure for which payments from the Funds under Article 32(3) and (4) of Regulation (EC) No 1260/1999 are claimed, the content of such certificates should be laid down and the nature and quality of the information on which they rely specified.(5) To enable the Commission to carry out the checks referred to in Article 38(2) of Regulation (EC) No 1260/1999, Member States should supply it on request with data which managing authorities require in order to fulfil the management, monitoring and evaluation requirements of that Regulation. It is necessary to lay down the content of such data and the format and means of transmission of computer files when data is supplied in electronic form in accordance with Article 18(3)(e) of the Regulation. The Commission should ensure that computerised and other data is kept confidential and secure.(6) Commission Regulation (EC) No 2064/97 of 15 October 1997 establishing detailed arrangements for the implementation of Council Regulation (EEC) No 4253/88 as regards the financial control by Member States of operations co-financed by the Structural Funds(2), as amended by Regulation (EC) No 2406/98(3), should be replaced. However, the provisions of Regulation (EC) No 2064/97 should continue to apply to assistance granted for the programme period 1994 to 1999 under Council Regulation (EEC) No 2052/88(4), as last amended by Regulation (EC) No 3193/94(5).(7) This Regulation should apply without prejudice to the provisions regarding on-site monitoring in the field of State aid laid down by Article 22 of Council Regulation (EC) No 659/1999 of 22 March 1999 laying down detailed rules for the application of Article 93 of the EC Treaty(6).(8) This Regulation should apply without prejudice to the provisions of Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities(7).(9) The provisions of Commission Regulation (EC) No 1681/94 of 11 July 1994 concerning irregularities and the recovery of sums wrongly paid in connection with the financing of the structural policies and the organisation of an information system in this field(8) apply to assistance granted under Regulation (EC) No 1260/1999 by virtue of the second paragraph of Article 54 and Article 38(1)(e) of that Regulation.(10) This Regulation should apply in accordance with the principle of subsidiarity, as referred to in Article 8(3) of Regulation (EC) No 1260/1999, and without prejudice to the institutional, legal and financial systems of the Member State concerned, as referred to in the last paragraph of Article 34(1) of that Regulation.(11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Development and Conversion of Regions,HAS ADOPTED THIS REGULATION:CHAPTER IScopeArticle 1This Regulation lays down detailed rules for the implementation of Regulation (EC) No 1260/1999 as regards the management and control systems for assistance granted under the Structural Funds that is administered by the Member States.CHAPTER IIManagement and control systemsArticle 21. Each Member State shall ensure that managing and paying authorities and intermediate bodies receive adequate guidance on the provision of management and control systems necessary to ensure the sound financial management of the Structural Funds in accordance with generally accepted principles and standards, and in particular to provide adequate assurance of the correctness, regularity and eligibility of claims on Community assistance.2. For the purposes of this Regulation, "intermediate bodies" shall mean all public or private bodies or services acting under the responsibility of managing or paying authorities or performing tasks on their behalf in relation to final beneficiaries or the bodies or firms carrying out operations.Article 3The management and control systems of managing and paying authorities and intermediate bodies shall, subject to proportionality in relation to the volume of assistance administered, provide for:(a) a clear definition, a clear allocation and, as necessary to ensure sound financial practice, an adequate separation of functions within the organisation concerned;(b) effective systems for ensuring that the functions are performed in a satisfactory manner;(c) in the case of intermediate bodies, reporting to the authority responsible on the performance of their tasks and the means employed.Article 4Management and control systems shall include procedures to verify the delivery of the products and services co-financed and the reality of expenditure claimed and to ensure compliance with the terms of the relevant Commission decision under Article 28 of Regulation (EC) No 1260/1999 and with applicable national and Community rules on, in particular, the eligibility of expenditure for support from the Structural Funds under the assistance concerned, public procurement, State aid (including the rules on the cumulations of aid), protection of the environment and equality of opportunity.The procedures shall require the recording of verifications of individual operations on the spot. The records shall state the work done, the results of the verification and the measures taken in respect of discrepancies. Where any physical or administrative verifications are not exhaustive, but performed on a sample of operations, the records shall identify the operations selected and describe the sampling method.Article 51. Member States shall, for each assistance, inform the Commission, within three months of the approval of the assistance or the entry into force of this Regulation, whichever is the later, of the organisation of the managing and paying authorities and intermediate bodies, of the management and control systems in place in these authorites and bodies and of improvements planned pursuant to the guidance referred to in Article 2(1).2. The communication shall contain the following information in respect of each managing and paying authority and intermediate body:(a) the functions vested in them;(b) the allocation of functions between or within their departments, including between the managing and paying authority where they are the same body;(c) the procedures by which claims for reimbursement of expenditure are received, verified, and validated, and by which payments to beneficiaries are authorised, executed and accounted for; and(d) the provisions for the audit of management and control systems.3. Where a common system applies in more than one assistance, a description of the common system may be communicated.Article 6The Commission shall, in cooperation with the Member State, satisfy itself that the management and control systems presented under Article 5 meet the standards required by Regulation (EC) No 1260/1999 and by this Regulation, and shall make known any obstacles which they present to the transparency of checks on the operation of the Funds and to the Commission's discharge of its responsibilities under Article 274 of the Treaty. Reviews of the operation of the systems shall be undertaken on a regular basis.Article 71. Member States' management and control systems shall provide a sufficient audit trail.2. An audit trail shall be considered sufficient where it permits:(a) reconciliation of the summary amounts certified to the Commission with the individual expenditure records and supporting documents held at the various administrative levels and by final beneficiaries including, where the latter are not the final recipients of funding, the bodies or firms carrying out operations; and(b) verification of the allocation and the transfers of the available Community and national funds.An indicative description of the information requirements for a sufficient audit trail is given in Annex I.3. The managing authority shall satisfy itself on the following points:(a) that there are procedures to ensure that documents that are relevant to specific expenditure incurred and payments made under the assistance and required for a sufficient audit trail are held in accordance with the requirements of Article 38(6) of Regulation (EC) No 1260/1999 and with Annex I to this Regulation;(b) that a record is maintained of the body holding them and its location; and(c) that the documents are made available for inspection by the persons and bodies who would normally have the right to inspect such documents.These persons and bodies shall be:(i) the staff of the managing and paying authority and intermediate bodies who process payment claims;(ii) the services undertaking audits of management and control systems;(iii) the person or department of the paying authority responsible for certifying interim and final payment requests under Article 32(3) and (4) of Regulation (EC) No 1260/1999 and the person or department which issues the declaration under Article 38(1)(f); and(iv) mandated officials of national audit institutions and the European Community.They may require that extracts or copies of the documents or accounting records referred to in this paragraph be supplied to them.Article 8The managing or paying authority shall keep an account of amounts recoverable from payments of Community assistance already made, and ensure that the amounts are recovered without unjustified delay. After recovery, the paying authority shall repay the irregular payments recovered, together with interest received on account of late payment, by deducting the amounts concerned from its next statement of expenditure and request for payment to the Commission, or, if this is insufficient, by effecting a refund to the Community. The paying authority shall send the Commission once a year, in annex to the fourth quarterly report on recoveries supplied under Regulation (EC) No 1681/94, a statement of the amounts awaiting recovery at that date, classified by the year of initiation of the recovery proceedings.CHAPTER IIICertification of expenditureArticle 91. The certificates of statements of interim and final expenditure referred to in Article 32(3) and (4) of Regulation (EC) No 1260/1999 shall be drawn up in the form prescribed in Annex II by a person or department within the paying authority that is functionally independent of any services that approve claims.2. Before certifying a given statement of expenditure, the paying authority shall satisfy itself that the following conditions are fulfilled:(a) the managing authority and intermediate bodies have fulfilled the requirements of Regulation (EC) No 1260/1999, in particular Article 38(1)(c) and (e) and Article 32(3) and (4), and observed the terms of the Commission's decision under Article 28 of the Regulation;(b) the statement of expenditure includes only expenditure:(i) that has been actually effected within the eligibility period laid down in the decision in the form of expenditure by final beneficiaries, within the meaning of paragraphs 1.2, 1.3 and 2 of Rule No 1 of the Annex to Commission Regulation (EC) No 1685/2000(9), which can be supported by receipted invoices or accounting documents of equivalent probative value;(ii) that has been incurred in operations that were selected for funding under the particular assistance concerned in accordance with its selection criteria and procedures and have been subject to Community rules throughout the period during which the expenditure was incurred; and(iii) from measures for which all State aid has been formally approved by the Commission, where relevant.3. So that the sufficiency of the control systems and the audit trail can always be taken into account before a statement of expenditure is presented to the Commission, the managing authority shall ensure that the paying authority is kept informed of the procedures operated by the managing authority and by intermediate bodies to:(a) verify the delivery of the products and services cofinanced and the reality of expenditure claimed;(b) ensure compliance with the applicable rules; and(c) maintain the audit trail.4. In cases where the managing authority and the paying authority are or belong to the same body, this body shall ensure that procedures offering equivalent standards of control to those stipulated in paragraphs 2 and 3 are applied.CHAPTER IVSample checks on operationsArticle 101. Member States shall organise checks on operations on an appropriate sampling basis, designed in particular to:(a) verify the effectiveness of the management and control systems in place;(b) verify selectively, on the basis of risk analysis, expenditure declarations made at the various levels concerned.2. The checks carried out before the winding-up of each assistance shall cover at least 5 % of the total eligible expenditure and be based on a representative sample of the operations approved, taking account of the requirements of paragraph 3. Member States shall seek to spread the implementation of the checks evenly over the period concerned. They shall ensure an appropriate separation of tasks as between such checks and implementation or payment procedures concerning operations.3. The selection of the sample of operations to be checked shall take into account:(a) the need to check an appropriate mix of types and sizes of operations;(b) any risk factors which have been identified by national or Community checks;(c) the concentration of operations under certain intermediate bodies or certain final beneficiaries, so that the main intermediate bodies and final beneficiaries are checked at least once before the winding-up of each assistance.Article 11Through the checks, the Member States shall endeavour to verify the following:(a) the practical application and effectiveness of the management and control systems;(b) for an adequate number of accounting records, the correspondence of those records with supporting documents held by intermediate bodies, final beneficiaries, and the bodies or firms carrying out the operations;(c) the presence of a sufficient audit trail;(d) for an adequate number of expenditure items, that the nature and timing of the relevant expenditure comply with Community provisions and correspond to the approved specifications of the operation and the works actually executed;(e) that the use or intended use of the operation is consistent with the use described in the application for Community co-financing;(f) that the Community financial contributions are within the limits provided for in Article 29 of Regulation (EC) No 1260/1999 and any other applicable Community provisions and are paid to final beneficiaries without any reductions or unjustified delay;(g) that the appropriate national co-financing has in fact been made available; and(h) that the co-financed operations have been implemented in accordance with Community rules and policies as required by Article 12 of Regulation (EC) No 1260/1999.Article 12The checks shall establish whether any problems encountered are of a systemic character, entailing a risk for other operations carried out by the same final beneficiary or administered by the same intermediate body. They shall also identify the causes of such situations, any further examination which may be required and the necessary corrective and preventive action.Article 13Member States shall inform the Commission by 30 June each year, and for the first time by 30 June 2001, of their application of Articles 10 to 12 in the previous calendar year and in addition provide any necessary completion or updating of the description of their management and control systems communicated under Article 5.Article 14The provisions of this chapter shall apply, mutatis mutandis, to amounts recoverable referred to in Article 8.CHAPTER VDeclaration at winding-up of the assistanceArticle 15The person or department designated to issue declarations on winding-up of the assistance under Article 38(1)(f) of Regulation (EC) No 1260/1999 shall have a function independent of:(a) the designated managing authority;(b) the person or department within the paying authority responsible for drawing up the certificates referred to in Article 9(1);(c) intermediate bodies.It shall conduct its examination according to internationally accepted auditing standards. It shall be supplied by the managing and paying authorities and intermediate bodies with all information required and be given access to the records and supporting evidence necessary for drawing up the declaration.Article 16Declarations shall be based on an examination of the management and control systems, of the findings of checks already carried out and, when necessary, of a further sample check of transactions. The person or department issuing the declaration shall make all necessary enquiries to obtain reasonable assurance that the certified statement of expenditure is correct and that the underlying transactions are legal and regular.Declarations shall be drawn up on the basis of the indicative model in Annex III and shall be accompanied by a report which shall include all relevant information to justify the declaration, including a summary of the findings of all checks carried out by national and Community bodies to which the declarant has had access.Article 17If the presence of important management or control weaknesses or the high frequency of irregularities encountered does not allow the provision of a positive overall assurance as to the validity of the request for payment of the final balance and the final certificate of expenditure, the declaration shall refer to these circumstances and shall estimate the extent of the problem and its financial impact.In such a case the Commission may ask that a further check be carried out with a view to the identification and rectification of irregularities within a specified period of time.CHAPTER VIForm and content of accounting information to be held and communicated to the Commission on requestArticle 181. The accounting records on operations referred to in Annex I shall as far as possible be held in computerised form. Such records shall be made available to the Commission on specific request for the purpose of carrying out documentary and on-the-spot checks, without prejudice to the requirements to communicate updatings of financial plans under Article 18(3)(c) of Regulation (EC) No 1260/1999 and financial information under Article 32 thereof.2. The Commission shall agree with each Member State the content of computer records to be made available under paragraph 1, the means by which they are communicated, and the length of the period required to develop any necessary computer systems taking account of the agreement referred to in Article 18(3)(e) of Regulation (EC) No 1260/1999. The scope of the information that may be requested, and the preferred technical specifications for the transfer of computer files to the Commission, are indicated in Annexes IV and V.3. At the written request of the Commission, the Member States shall deliver to the Commission the records referred to in paragraph 1 within 10 working days of receipt of the request. A different period may be agreed between the Commission and the Member State, particularly where the records are not available in computerised form.4. The Commission shall ensure that the information forwarded by the Member States or collected by it in the course of on-the-spot inspections is kept confidential and secure in accordance with Article 287 of the Treaty and the Commission's rules on the use of and access to information.5. Subject to the relevant national laws, Commission officials shall have access to all documents prepared either with a view to or following controls carried out under this Regulation and to the data held, including those stored in computer systems.CHAPTER VIIGeneral and final provisionsArticle 19In the case of forms of assistance where there are beneficiaries in more than one Member State, the Member States concerned shall agree with one another the necessary common arrangements to ensure sound financial management, taking account of national law, and shall inform the Commission of the arrangements agreed. The Commission and the Member States concerned shall provide one another with any necessary administrative assistance.Article 20The provisions of this Regulation are without prejudice to the obligation of Member States under Regulation (EC) No 1260/1999 to give the Commission sufficient information to appraise plans, including information on the measures taken to implement Article 34(1) of the Regulation, and to the Commission's right to require further information before adopting its decisions under Article 28 of the Regulation.Article 21Nothing in this Regulation shall prevent Member States applying rules more rigorous than those prescribed herein.Article 22Regulation (EC) No 2064/97 is hereby repealed.Its provisions shall, however, continue to apply to assistance granted for the programme period 1994 to 1999 under Regulation (EEC) No 2052/88.Article 23This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 March 2001.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 290, 23.10.1997, p. 1.(3) OJ L 298, 7.11.1998, p. 15.(4) OJ L 185, 15.7.1988, p. 9.(5) OJ L 337, 24.12.1994, p. 11.(6) OJ L 83, 27.3.1999, p. 1.(7) OJ L 292, 15.11.1996, p. 2.(8) OJ L 178, 12.7.1994, p. 43.(9) OJ L 193, 29.7.2000, p. 39.ANNEX IINDICATIVE DESCRIPTION OF INFORMATION REQUIREMENTS FOR A SUFFICIENT AUDIT TRAIL (Article 7)A sufficient audit trail, as referred to in Article 7(2), is present when, for a given assistance:1. Accounting records kept at the appropriate management level provide detailed information about expenditure actually incurred in each co-financed operation by final beneficiaries including, where the latter are not the final recipients of funding, the bodies and firms carrying out the operations. The accounting records show the date they were created, the amount of each item of expenditure, the nature of the supporting documents and the date and method of payment. The necessary documentary evidence (e.g. invoices) is attached.2. For items of expenditure relating only partly to the co-financed operation, the accuracy of the allocation of the expenditure between the operation co-financed and other operations is demonstrated. The same applies to types of expenditure that are considered eligible only within certain limits or in proportion to other costs.3. The technical specifications and financial plan of the operation, progress reports, the documents concerning the grant approval and tendering and contracting procedures, and reports on inspections of the products and services co-financed in the operation are also kept at the appropriate management level.4. For declaring expenditure actually incurred in co-financed operations to an intermediate body lying between the final beneficiary or the body or firm carrying out the operation and the paying authority, the information referred to in paragraph 1 is aggregated into a detailed statement of expenditure for each operation covering all individual items of expenditure for the purpose of calculating the total certified amount. The detailed statements of expenditure constitute supporting documents for the accounting records of the intermediate body.5. Intermediate bodies keep accounting records for each operation and for the total amounts of expenditure certified by final beneficiaries. Intermediate bodies reporting to the paying authority designated under Article 9(o) of Regulation (EC) No 1260/1999 present to it a list of the operations approved under each assistance, identifying each operation in detail and indicating the final beneficiary, the date of approval of the grant, the amounts committed and paid and the period of the expenditure, and the total expenditure by measure and subprogramme or priority. This information constitutes supporting documentation for the accounting records of the paying authority and is the basis for the preparation of the declarations of expenditure to be presented to the Commission.6. In cases of final beneficiaries reporting directly to the paying authority, the detailed statements of expenditure referred to in paragraph 4 constitute supporting documentation for the accounting records of the paying authority, which is responsible for drawing up the list of co-financed operations referred to in paragraph 5.7. Where there is more than one intermediate body between the final beneficiary or the body or firm carrying out the operation and the paying authority, each intermediate body for its area of responsibility requires detailed statements of expenditure from the body below it as supporting documentation for its own accounting records, from which it provides at least a summary of the expenditure on each individual operation to the body above it.8. In the case of computerised transfer of accounting data, all the authorities and bodies concerned obtain sufficient information from the lower level to justify their accounting records and the sums reported upwards, so as to ensure a sufficient audit trail from the total summary amounts certified to the Commission down to the individual expenditure items and the supporting documents at the level of the final beneficiaries and the bodies and firms carrying out the operations.ANNEX II>PIC FILE= "L_2001063EN.002802.EPS">>PIC FILE= "L_2001063EN.002901.EPS">>PIC FILE= "L_2001063EN.003001.EPS">>PIC FILE= "L_2001063EN.003101.EPS">>PIC FILE= "L_2001063EN.003201.EPS">>PIC FILE= "L_2001063EN.003301.EPS">ANNEX III>PIC FILE= "L_2001063EN.003402.EPS">>PIC FILE= "L_2001063EN.003501.EPS">ANNEX IV1. SCOPE OF INFORMATION ON OPERATIONS TO BE MADE AVAILABLE TO THE COMMISSION ON REQUEST FOR THE PURPOSE OF DOCUMENTARY AND ON-THE-SPOT CHECKSThe data requested may include the following, the precise content being subject to agreement with the Member State for the Fund concerned (Regional, Social, EAGGF Guidance Section, Fisheries). The field numbers represent the record structure preferred when compiling computer files for transfer to the Commission(1).A. DATA ON OPERATION (as per grant approval decision)Field 1. Operational programme/Single Programming Document CCI code (see "Code commun d'identification")Field 2. Operational programme/Single Programming Document nameField 3. Priority (or technical assistance) codeField 4. Priority (or technical assistance) nameField 5. Programme component (measure, submeasure, action, etc.) codeField 6. Programme component (measure, submeasure, action, etc.) nameField 7. Structural FundField 8. Paying authorityField 9. Managing authorityField 10. Intermediate body or bodies (other than managing authority) to which final beneficiary declares expenditureField 11. Code of operation(2)Field 12. Name of operationField 13. Name of region or area where operation is located/carried outField 14. Region or area codeField 15. Short description of operationField 16. Start of eligibility period for expenditureField 17. End of eligibility period for expenditureField 18. Body issuing grant approval(3)Field 19. Approval dateField 20. Reference number of final beneficiary(4)Field 21. Reference number of body or firm responsible to the final beneficiary for carrying out the operation (if not final beneficiary)Field 22. Currency (if not euro)Field 23. Total cost of operation(5)Field 24. Total eligible cost of operation(6)Field 25. Expenditure for cofinancing(7)Field 26. Community contributionField 27. Community contribution in % (if recorded in addition to field 26)Field 28. National public fundingField 29. National central government fundingField 30. National regional public fundingField 31. National local public fundingField 32. Other national public fundingField 33. Private financingField 34. EIB financingField 35. Other financingField 36. Intervention by category aud subcategory in accordance with section 3 of this AnnexField 37. Location in urban/rural areas(8)Field 38. Effect on the environment(9)Field 39. Effect on equality of opportunity(10)Field 40. Indicator(11)Field 41. Unit of measurement of indicatorField 42. Indicator target value for operationB. EXPENDITURE DECLARED ON OPERATIONThe information requested may be limited to the records of expenditure declared per operation by the final beneficiary (section 1). By agreement with the Member State, the information requested may relate to records of individual payments by the final beneficiary or the body or firm carrying out the operation, if not the final beneficiary (section 2).1. Expenditure declared by final beneficiary for inclusion in expenditure declarations to CommissionField 43. Code of operation (= field 11)Field 44. Name of operation (= field 12)Field 45. Reference number of claimField 46. Expenditure declared as eligible for cofinancingField 47. Community contributionField 48. Community contribution in % (if recorded in addition to field 47)Field 49. National public fundingField 50. National central government fundingField 51. National regional public fundingField 52. National local public fundingField 53. Other national public fundingField 54. Private financingField 55. EIB financingField 56. Other financingField 57. Name of body declaring expenditure if not final beneficiary(12)Field 58. Accounting date (date of creation of record)(13)Field 59. Location of detailed supporting documents for the claim by the final beneficiary(14)Field 60. Start of period over which expenditure incurredField 61. End of period over which expenditure incurredField 62. Revenue deducted from declared expenditure, if anyField 63. Financial corrections deducted from claim, if anyField 64. Expenditure declared and certified by paying authority (euro)Field 65. Date of expenditure declaration by paying authorityField 66. Euro rate or rates applied(15)Field 67. Date of any on-the-spot verificationField 68. Body carrying out on-the-spot verificationField 69. Indicator(16) (= 40)Field 70. Unit of measurement of indicator (= 41)Field 71. Degree of achievement of target for operation at date of declaration (%)Field 72. Degree of achievement of target for operation at date of declaration compared with planned progress according to initial plan (%)2. Data on individual payments by the final beneficiary or the body or firm carrying out the operation (by agreement)Field 73. Amount of paymentField 74. Reference number of paymentField 75. Payment date(17)Field 76. Accounting date(18)Field 77. Location of detailed supporting documents for the payment by the final beneficiary(19)Field 78. Payee (supplier of goods and services; contractor): nameField 79. Payee: reference number2. CLASSIFICATION OF AREAS OF INTERVENTIONA. Areas of interventionThe list below of areas of Structural Fund intervention is based on Article 36 of Regulation (EC) No 1260/1999 and has been compiled to help the Commission services report on Structural Fund activity.In addition to its use in the annual reports on the Structural Funds and its contribution to clear communication on the various Community policies, such information by category is necessary to enable the Commission to respond to requests for information from EC institutions, from the Member States and from the public.This breakdown into categories is part of the management and information activities related to the programmes, and is not meant to replace the breakdown on which the programme priorities, or the specific impacts identified and measures during the evaluation exercises, are based.In drawing up the measures within the Structural Fund programmes, Member States retain the possibility of using a classification best suited to their own national and regional situation, which may, if they so wish, be based on the Commission's classification. It is important, however, that the Commission be in a position to draw up summaries on the Fund activities by different areas of intervention. Thus, the programming complement should show the link between each measure and the corresponding category in the Commission list. This link could, for example, be shown by applying the appropriate code to each measure or by clarifying the correspondence between national codes and the Commission's categories. The annual implementation reports on programmes should also show the link.The list is not new but is based on the 14 basic categories used in Objective 1 programmes in the additionality exercise during the previous programming period.B. Additional informationIn the context of the financial management of the operations, the Commission has indicated the type of information which the Member State must make available, namely whether:1. the location of the project is (a) urban, (b) rural or (c) not geographically delimited;2. the project (a) has the environment as its main focus, (b) is environment-friendly, (c) is environmentally neutral;3. the project (a) has equality between the sexes as its main focus, (b) is positive in terms of male-female equality or (c) is neutral in terms of such equality.The availability of this information in the context of financial management and the requirement to use the following classification will allow the Commission to meet the needs of Europe's citizens.3. CLASSIFICATION1. Productive environment11 Agriculture111 Investments in agricultural holdings112 Setting up of young farmers113 Agriculture-specific vocational training114 Improvement of processing and marketing of agricultural products12 Forestry121 Investments in forest holdings122 Improving the harvesting, processing and marketing of forestry products123 Promoting new outlets for use and marketing of forestry products124 Establishment of associations of forest holders125 Restoring forestry production potential damaged by natural disasters and introducing prevention instruments126 Planting of non-farm land127 Improving and maintaining ecological stability of protected woodlands128 Forestry-specific vocational training13 Promoting the adaptation and the development of rural areas1301 Land improvement1302 Reparcelling1303 Setting up of farm relief and farm management services1304 Marketing of quality agricultural products1305 Basic services for the rural economy and population1306 Renovation and development of villages and protection and conservation of the rural heritage1307 Diversification of agricultural activities and activities close to agriculture, to provide multiple activities or alternative incomes1308 Agricultural water resources management1309 Development and improvement of infrastructure connected with the development of agriculture1310 Encouragement for tourist activities1311 Encouragement for craft activities related to farms1312 Protection of the environment in connection with land, forestry and landscape conservation as well as with the improvement of animal welfare1313 Restoring agricultural production potential damaged by natural disasters and introducing appropriate prevention instruments1314 Financial engineering14 Fisheries141 Adjustment of fishing effort142 Renewal and modernisation of the fishing fleet143 Processing, marketing and promoting of fisheries products144 Aquaculture145 Fishing port facilities and protection and development of aquatic resources146 Socioeconomic measures and aids for temporary cessation of activities and other financial compensation147 Operations by members of the trade, small-scale coastal fishing and inland fishing148 Measures financed by other Structural Funds (ERDF, ESF)15 Support for large firms151 Investment in physical capital (plant and equipment, co-financing of state aid)152 Environment-friendly technologies, clean and economical energy technologies153 Business advisory services (including internationalisation, exporting and environmental management, purchase of technology)154 Services to stakeholders (health and safety, providing care for dependants)155 Financial engineering16 Support for SMEs and craft businesses161 Investment in physical capital (plant and equipment, co-financing of state aid)162 Environment-friendly technologies, clean and economical energy technologies163 Business advisory services (information, business planning, consultancy services, marketing, management, design, internationalisation, exporting, environmental management, purchase of technology)164 Shared business services (business estates, incubator units, stimulation, promotional services, networking, conferences, trade fairs)165 Financial engineering166 Services in voluntary/third sector (providing care for dependants, health and safety, cultural activities)167 SME- and craft-specific vocational training17 Tourism171 Physical investment (information centres, tourist accommodation, catering, facilities)172 Non-physical investment (development and provision of tourist services, sporting, cultural and leisure activities, heritage)173 Shared services for the tourism industry (including promotional activities, networking, conferences and trade fairs)174 Tourism-specific vocational training18 Research, technological development and innovation (RTDI)181 Research projects based in universities and research institutes182 Innovation and technology transfers, establishment of networks and partnerships between businesses and/or research institutes183 RTDI Infrastructure184 Training for researchers2. Human resources21 Labour market policy22 Social inclusion23 Developing educational and vocational training not linked to a specific sector (persons, firms)24 Workforce flexibility, entrepreneurial activity, innovation, information and communication technologies (persons, firms)25 Positive labour market actions for women3. Basic infrastructure31 Transport infrastructure311 Rail312 Roads3121 National roads3122 Regional/local roads3123 Cycle tracks313 Motorways314 Airports315 Ports316 Waterways317 Urban transport318 Multimodal transport319 Intelligent transport systems32 Telecommunications infrastructure and information society321 Basic infrastructure322 Information and communication technology (including security and safe transmission measures)323 Services and applications for the citizen (health, administration, education)324 Services and applications for SMEs (electronic commerce and transactions, education and training, networking)33 Energy infrastructures (production, delivery)331 Electricity, gas, petroleum products, solid fuel332 Renewable sources of energy (solar power, wind power, hydroelectricity, biomass)333 Energy efficiency, cogeneration, energy control34 Environmental infrastructure (including water)341 Air342 Noise343 Urban and industrial waste (including hospital and dangerous waste)344 Drinking water (collection, storage, treatment and distribution)345 Sewerage and purification35 Spatial planning and rehabilitation351 Upgrading and rehabilitation of industrial and military sites352 Rehabilitation of urban areas353 Protection, improvement and regeneration of the natural environment354 Maintenance and restoration of the cultural heritage36 Social and public health infrastructure4. Miscellaneous41 Technical assistance and innovative actions (ERDF, ESF, EAGGF, FIFG)411 Preparation, implementation, monitoring, publicity412 Evaluation413 Studies414 Innovative actions415 Information to the public(1) See instructions on compiling computer files in point 2 of Annex V.(2) An "operation" is a project or action carried out by the "final beneficiary" or, where the latter is not the final recipient of funding, by a body or firm acting under its responsibility, which concerns similar activities, and which is usually the subject of a single grant approval decision. Data on individual operations is required, not aggregate data encompassing the activities of "final beneficiaries" who do not themselves carry out the operations (see also Annex I of this Regulation and paragraphs 1.2, 1.3 and 2 of Rule No 1 of the Annex to Regulation (EC) No 1685/2000 on the eligibility of expenditure. However, in the case of schemes with multiple small beneficiaries, the submission of aggregate data may be agreed.(3) See paragraph 3 of Annex I.(4) As designated under the third subparagraph of Article 32(1) of Regulation (EC) No 1260/1999 for the purpose of declaring expenditure.(5) Including non-eligible costs excluded from base for calculating public financing.(6) Costs included in base for calculating public financing.(7) Article 29(2) of Regulation (EC) No 1260/1999.(8) Location of operation is (a) urban, (b) rural or (c) not geographically delimited.(9) The operation (a) has the environment as its main focus, (b) is environment-friendly, (c) is environmentally neutral.(10) The operation (a) has equality between the sexes as its main focus, (b) is positive in terms of male-female equality or (c) is neutral in terms of such equality.(11) Main monitoring indicators to be indicated (subject to agreement with Member State).(12) If the final beneficiary declares expenditure to intermediate bodies or to managing authority which pass on the claim to the paying authority, the Commission may request details of the expenditure declarations at each level in order to follow the audit trail (see paragraph 5 of Annex I).(13) Paragraph 1 of Annex I.(14) Audit trail: paragraph 8 of Annex I.(15) Indicate rate applied for each amount declared by final beneficiary if several declarations have been made.(16) Main monitoring indicators to be indicated (subject to agreement with Member State).(17) Paragraph 1 of Annex I.(18) Paragraph 1 of Annex I.(19) Paragraph 8 of Annex I.ANNEX VPREFERRED TECHNICAL SPECIFICATIONS FOR THE TRANSFER OF COMPUTER FILES TO THE COMMISSION1. Transfer meansMost means in current use can be employed, subject to prior agreement with the Commission. The following is a non-exhaustive list of the preferred means.1. Magnetic medium- floppy disk: 3,5 inch 1,4 Mb (Dos/Windows)optional compression into ZIP format.- DAT cartridge4 mm DDS-1 (90 m)- CD-ROM (WORM)2. Electronic file tranfer- direct messaging by E-mailfor files of 5 Mb or lessoptional compression into ZIP format- transfer by FTPoptional compression into ZIP format.2. Preferred standard for the compilation of an extract from Member States' Computer filesThe preferred standard file has the following characteristics:1. Every record starts with a three character code identifying the information contained in this record. There are two types of records:(a) records on the operation identified by the code "PRJ" containing general information on the operation. The record attributes (fields 1 to 42) are those described in Point 1.A in annex IV.(b) expenditure records identified by the code "PAY" containing detailed information on expenditure declared on the operation. The record attributes (fields 43 to 79) are those described in Point 1.B annex IV.2. "PRJ" records containing information for an operation are immediately followed by several "PAY" records containing expenditure information for the operation, or else PRJ and PAY records may be supplied in separate files.3. The fields will be separated by a semi-colon (";"). Two consecutive semi-colons indicate that no data is given for the field ("empty field").4. Records will vary in length. Each record will end with a code "CR LF" or "Carriage return - Line feed" (in hexadecimal: "OD 0A").5. The file will be in ASCII code.6. Numeric fields representing amounts:(a) Decimal separator: "."(b) When necessary, the symbol ("+" or "-") will appear on the far left, followed immediately by the figures.(c) Fixed number of decimals.(d) No spaces between digits; no spaces between thousands.7. Date field: "DDMMYYYY" (day in two digits, month in two digits, year in four digits).8. Data in text format must not be put between quotation marks (""). It goes without saying that the semi-colon separator ";" must not be used in data in text format.9. All fields: no spaces at the beginning or end of a field.10. Files satisfying the above rules will look like the following (example):PRJ;1999FI161D0002;Objective 1 Eastern Finland;2;Business Development;l;Investment Support;...PAY;1234;Joensuu Business Park;2315;103300;51650;50 %...11. In the case of files from Greece, either ELOT-928 or ISO 8859-7 coding should be applied.3. DocumentationEach file must be accompanied by checksums for the following:1. number of records2. total amount3. sum of subtotals for each assistanceFor each field expressed by a code, the meanings of the codes used will be attached to the file.The sum of the records in the computer file by assistance and subprogramme (priority) must correspond to the payment declarations submitted to the Commission for the period specified in the request for information. Any discrepancies are to be justified in a note attached to the file.